Title: To Thomas Jefferson from William Thomson, 5 January 1805
From: Thomson, William
To: Jefferson, Thomas


                  
                     Honoured president—
                     George Town January 5th. 1805.
                  
                  I here take the previlege of asking reliefe from your Benevolent hand hopeing no offense I have a famyly to maintain by hard worke When well but unfortunenately broke my foot which renders me a cripple and not able to maintain my famyly & times being very hard provision and wood being so very dear we are in a state of surfering at the present & being a stranger knowing no one to apply to except you honoured Sir hopeing you will be so good as to show me Same Lennity by your bennevolent Hand— & Consider my surfering Situation.
                  
                     William Thomson
                     
                  
               